Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4830 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


In Re:
                                                              Case No. 17-05398
Spiech Farms, LLC                                             Chapter 11 – Filed 11/22/2017

         Debtor
                                              //
PRODUCE PAY, INC.,
         Appellant,
v.                                                            Case No. 18-01366


SPIECH FARMS, LLC,
         Appellee.
                                              //
   PRODUCE PAY’S RESPONSE IN OPPOSITION TO SPIECH FARMS, LLC’S
 RENEWED MOTION TO EXTEND DEADLINE TO FILE APPELLEE’S BRIEF AND
         INCORPORATED MEMORANDUM OF LAW IN SUPPORT
         Produce Pay, Inc. (hereinafter “Produce Pay”), by and through its undersigned counsel,

hereby submits its Opposition to Spiech Farms, LLC’s (hereinafter “Appellee”) Renewed Motion

to Extend Deadline to File Appellee’s Brief [PageID.4825] (hereinafter Motion to Extend Time”).

In support of its objection, Produce Pay states as follows:

                                   PROCEDURAL HISTORY

         1.       On December 4, 2018, Produce Pay filed a notice of appeal from five (5) of the

Bankruptcy Court’s October 18, 2018 orders in addition to the three (3) orders issued by the

Court on November 20, 2018 [PageID.1].




                                            Page 1 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4831 Page 2 of 8



       2.       On January 16, 2019 the Appellate Court entered the schedule for filing briefs

requiring Produce Pay, the Appellant, to file its brief on February 15, 2019 and requiring

Appellee to file its brief thirty days after service of Produce Pay’s brief. [PageID.3297].

       3.       Because Produce Pay filed its Appellant’s Brief on February 15, 2019, Appellee’s

Brief is due no later than March 16, 2019 (i.e. within four business days).

       4.       Produce Pay’s Reply Brief is due within 14 days after service of Appellee’s Brief

or on or before April 1, 2019. Fed. R. Bankr. P 1808(a)(3).

       5.       Although Parties have requested oral argument, it remains in the discretion of the

Court, and no oral argument has been scheduled at this time. Fed. R. Bankr. P. 8019.

       6.       On March 7, 2019 the United States Trustee filed a Motion for Dismissal of

Appellee’s Chapter 11 bankruptcy case [Case No. 17-05398, D.E. #606] (hereinafter the “Motion

to Dismiss”).

       7.       The Bankruptcy Court set a hearing on the Motion to Dismiss for April 9, 2019

[Case No. 17-05398, D.E. #607].

       8.       In response to the Trustee’s Motion to Dismiss, on March 8, 2019, Appellee

withdrew its First Amended Plan of Reorganization and Disclosure Statement [Case No. 17-

05398, D.E. #607], and filed a competing Motion to Convert the Chapter 11 Case to a Chapter 7

on March 11, 2019 [Case No. 17-05398, D.E. #607] (hereinafter “Motion to Convert”).

       9.       The same day, March 11, 2019, four business days before Appellee’s deadline to

file its Brief, Counsel for the Committee of Unsecured Creditors emailed to counsel for Produce

Pay asking for a stipulation for an extension of 21 days following the date the Chapter 7 Trustee

is appointed. Counsel for Produce Pay declined to consent to the extension of time. A true and




                                            Page 2 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4832 Page 3 of 8



correct copy of the March 11, 2019 email thread from Committee Counsel to Produce Pay’s

Counsel is attached hereto as Exhibit A. 1

         10.      On March 12, 2019, Appellee filed its Motion for Extension of Time to File,

which asked for yet a different time frame, 14 days after the hearing date on the Motion to

Dismiss [PageID.4825].

                                   SUMMARY OF THE ARGUMENT

         There are two substantive reasons that Appellee’s Motion to Extend Time should be

denied. First, Appellee has failed to show good cause for which the Court should extend the

deadline pursuant to Fed. R. Bankr. P. 9006(b)(1) and Fed. R. Bankr. 8013(a)(2)(A).

Specifically, the Appellee’s requested relief is based only on the anticipation of the appointment

of a Trustee stemming from the Appellee’s own Motion to Convert with no other stated basis for

delay. Second, the Appellee’s requested relief is unduly prejudicial to Produce Pay and

constitutes nothing more than a unjustifiable delay of the appellate proceedings.

                                                  ARGUMENT

I.       APPELLEE FAILED TO MEET ITS BURDEN OF SHOWING CAUSE
         FOR EXTENDING THE DEADLINE

         Rule 9006(b)(1) of the Federal Rules of Bankruptcy Procedure states

         when an act is required or allowed to be done at or within a specified period by
         these rules or by a notice given thereunder or by order of court, the court for cause
         shown may at any time in its discretion… order the period enlarged if the request
         therefor is made before the expiration of the period originally prescribed…




1
  Additionally, Appellee has been disingenuous in its conference with Counsel for Produce Pay in this matter.
Appellee has asserted two different time periods as its request for relief to the Court. Neither of these time periods
were included in the email correspondence Committee Counsel presented to Produce Pay’s Counsel. See Exhibit A.
Therefore, it is disingenuous for Appellee to confirm to the Court that they conferred with Produce Pay’s Counsel
regarding the request for relief asserted.


                                                    Page 3 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4833 Page 4 of 8



Fed. R. Bankr. P. 9006(b)(1). In the context of an appeal, Rule 8013(a)(2)(A) of the Federal

Rules of Bankruptcy Procedure requires a motion to “state with particularity the grounds for the

motion, the relief sought, and the legal argument necessary to support it.” Fed. R. Bankr. P.

8013(a)(2)(A).

       In this case, Appellee has not shown good cause for its request to extend the deadline to

file its Brief pursuant to Fed. R. Bankr. P. 9006(b)(1) and has wholly failed to state any legal

grounds or include any legal argument in support of its request for relief as required by Fed. R.

Bankr. P. 8013(a)(2)(A). In its Motion to Extend Time, Appellee’s sole basis for relief is its own

Motion to Convert and the possibility of the appointment of a Chapter 7 Trustee. See

PageID.4825, ¶¶1-2. To be clear, Appellee used its own filing to fabricate a basis for or

otherwise justify an extension of time. A self-imposed docket conflict three days before Appellee

was due to file its Brief is an inappropriate basis for relief from a deadline that has been in place

for nearly two months. Appellee asserts no other cause or basis to justify its requested delay, and

provides no legal or evidentiary support for its request.

       Further, Appellee wholly ignores the Chapter 11 Trustee’s pending Motion to Dismiss.

Importantly, the Bankruptcy Court set the hearing for Trustee’s Motion to Dismiss and

Appellee’s Motion to Convert for April 9, 2019. Against that backdrop, Appellee’s Brief is due

March 16, 2019. Produce Pay’s Reply Brief would be due no later than April 1, 2019. Under the

current Scheduling Order, the instant Appeal will be fully briefed and submitted to this

Honorable Court for decision on April 1, 2019.

       As stated above, the Bankruptcy Court will not consider either the Trustee’s Motion to

Dismiss or Appellee’s Motion to Convert any earlier than April 9, 2019. Simply put, Appellee

must survive the Trustee’s Motion to Dismiss in order to obtain relief of conversion. In light of



                                            Page 4 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4834 Page 5 of 8



the competing motions, it is unknown whether a Trustee will even be appointed. If Appellee does

not survive the Motion to Dismiss, no Chapter 7 Trustee will be appointed. Thus, Appellee’s

basis for its request for additional time to file (i.e., the potential appointment of a Ch. 7 Trustee)

is speculative and may never come to fruition. Therefore, Appellee has failed to show cause or

provide any support for an extension of time to file its Appellee’s Brief, and Appellee’s Motion

to Extend is due to be denied.

   II.      APPELLEE’S REQUESTED RELIEF                       WILL      CAUSE       UNDUE
            PREJUDICE TO PRODUCE PAY

         As stated above, Appellee’s Motion to Extend Time is nothing more than a premature

assumption that it will defeat the Trustee’s Motion to Dismiss, thereby causing conversion to a

Chapter 7, and appointment of a Chapter 7 trustee. As a direct result, Appellee’s Motion to

Extend will not serve any purpose other than to delay the appeal proceedings and it could also

place the progression of this appeal in limbo in the event that no trustee is ultimately appointed.

Such undue delay and potential uncertainty is highly prejudicial to Produce Pay.

         Furthermore, on March 11, 2019, Appellee filed a preference claim against Produce Pay

in the Chapter 11 case. The outcome of the instant appeal will directly affect the availability or

unavailability of certain defenses and avoidances to Appellee’s claims against Produce Pay. As

such, the outcome of the appeal is inextricably intertwined with the outcome of the Appellee’s

newly filed preference action. Stated differently, the resolution of the instant appeal could

eliminate the need for further litigation on the matters raised in Appellee’s preference action. To

permit the Appellee to delay the instant appeal while forcing Produce Pay to respond to the

newly filed preference action is highly prejudicial and reeks of brinksmanship.

         Produce Pay has complied with the brief filing deadlines including providing notice of

the appeal, designating the record, and preparing and filing its Appellant’s Brief. It is not

                                             Page 5 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4835 Page 6 of 8



unreasonable to require the same of the Appellee three days out from its current deadline.

Appellee has had ample time to prepare its Appellee’s Brief, and has asserted no viable cause for

its requested delay.

       As stated above, Appellee used its own filings to fabricate the basis for its Motion to

Extend. On one hand, Appellee filed a Motion to Convert to form the basis for its request to

extend time, and on the other hand, it filed a preference action against Produce Pay to ensure the

unavailability of certain defenses and avoidances in connection with Produce Pay’s defense. As

such, Appellee also manufactured significant portions of the very prejudice Produce Pay would

suffer should the instant case be delayed. Lastly, there is zero harm or prejudice to the Appellee

if its Motion to Extend is denied. Therefore, Appellee’s Motion to Extend Time is due to be

denied for want of cause and the presence of undue prejudice to Produce Pay.

       FOR THE FORGOING REASONS, Produce Pay objects to Appellee’s Motion Extend

Deadline to File Appellee’s Brief and respectfully requests that this Honorable Court enter an

order denying the same.

DATED: March 13, 2019                               Respectfully submitted,


                                                    /s/ Jason R. Klinowski

                                                    Jason R. Klinowski, Esq.
                                                    WALLACE, JORDAN, RATLIFF &
                                                    BRANDT LLC
                                                    800 Shades Creek Parkway, Suite 400
                                                    Birmingham, Alabama 35209
                                                    Phone: (205) 874-0371
                                                    Fax: (205) 874-3287
                                                    jklinowski@wallacejordan.com
                                                    Counsel for Produce Pay, Inc.




                                           Page 6 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4836 Page 7 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Produce Pay, Inc.’s Response in
Opposition to Spiech Farms LLC’s Motion to Extend Time to File Appellee’s Brief was filed
with the Court and served upon all counsel of record properly registered with the Court’s
CM/ECF system this 13th day of March, 2019.

Spiech Farms LLC                                   Conflicts Counsel for the Official Committee
Steven L. Rayman                                   of Unsecured Creditors
Cody H. Knight                                     Robert F. Wardrop, II
Rayman & Knight                                    Wardrop & Wardrop, P.C.
141 E. Michigan Ave. Suite 301                     300 Ottawa Avenue, N.W., Ste 150
Kalamazoo, MI 49007                                Grand Rapids, MI 49503
Email: chk@raymanknight.com                        (616) 459-1225
courtmail@raymanknight.com                         Email: bkfilings@wardroplaw.com
                                                   bkrfilings@wardroplaw.com
U.S. Trustee                                       bkwalfilings@wardroplaw.com
Dean E. Rietberg
The Ledyard Building, 2nd Floor                    Honor Credit Union
125 Ottawa NW, Suite 200R                          Lana M. Escamilla
Grand Rapids, MI 49503                             Escamilla & Salisbury, PLLC
Email: dean.e.rietberg@usdoj.gov                   7950 Moorsbridge Rd., Ste. 400
                                                   Portage, MI 49024
Chemical Bank                                      269-220-5658
Henry L. Knier, Jr.                                lescamilla@esplawyers.com
P.O. Box 219
Bay City, MI 48707                                 CHS Inc.
Email: hkiner@smpklaw.com                          John C. Arndts
bankruptcy@smpklaw.com                             Mika Meyers PLC
                                                   900 Monroe Avenue, N.W.
Attorneys for the Official Committee of            Grand Rapids, MI 49503
Unsecured Creditors                                616-632-8028
Elisabeth M. Von Eitzen                            jarndts@mikameyers.com
Steven. B. Grow
Warner Norcross & Judd, LLP                        Farmland Partners Inc.
900 Fifth Third Center                             Thomas G. King
111 Lyon Street                                    Kreis, Enderle, Hudgins & Borsos, PC
Grand Rapids, MI 49503                             PO Box 4010
Email: evoneitzen@wnj.com                          Kalamazoo, MI 49503
jnikodemski@wnj.com                                Tking@kehb.com
sgrow@wnj.com
bpowers@wnj.com




                                          Page 7 of 8
Case 1:18-cv-01366-JTN-ESC ECF No. 14 filed 03/13/19 PageID.4837 Page 8 of 8



Gladstone Land Corporation                        State of Michigan Unemployment Insurance
Wesley Todd                                       Agency
Vandervoot Christ and Fisher PC                   Zachary A. Risk
70 W. Michigan, Suite 450                         Assistant Attorney General
Battle Creek, MI 49017                            P.O. Box 30217
269-965-7000                                      Lansing, MI 48909
                                                  RiskZ1@michigan.gov
Michigan Department of Agriculture and
Rural Development                                 Donio Farms
Dannielle Allison-Yokom                           Eric A. Browndorf
Assistant Attorney General                        Cooper Levenson, P.A.
Attorney for Michigan Department of               1125 Atlantic Avenue- 3rd Floor
Agriculture and Rural Development                 Atlantic City, NJ 08401
Environmental, Natural Resources, and             ebrowndorf@cooperlevenson
Agriculture Division
P.O. Box 30755
Lansing, MI 48909
allisonyokomd@michigan.gov




                                                  /s/ Jason R. Klinowski
                                                  Jason R. Klinowski, Esq.
                                                  Counsel for Produce Pay, Inc.




                                         Page 8 of 8
